                       Case 21-13797-PDR          Doc 6     Filed 04/21/21     Page 1 of 1

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA


In re:
                                                                      CASE: 21-13797-PDR
                                                                      CHAPTER 11

Liberty Power Holdings, LLC,

Debtor(s)


            NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       Notice is given that the undersigned counsel hereby enters an appearance on behalf of Creditor;
Broward County, Florida, c/o the Records, Taxes & Treasury Division, 115 S. Andrews Avenue, Suite A-100,
Fort Lauderdale, FL, 33301, in the above-referenced matter. All parties are requested to take notice of said
appearance and to serve copies of any and all pleadings, notices, and pertinent documentation in this cause upon
said counsel.


                                       CERTIFICATE OF ADMISSION

        I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and I am in compliance with the additional qualifications to practice in this court as set forth in Local
Rule 2090-1(C) (3).


                                        CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was furnished by mail and/or electronic means to the Attorney
of the Debtor on April 21, 2021.

                                                             Respectfully submitted,


                                                             Andrew J. Meyers
                                                             Broward County Attorney
                                                             Governmental Center, Suite 423
                                                             115 South Andrews Avenue
                                                             Fort Lauderdale, Florida 33301
                                                             Telephone:    (954) 357-7600
                                                             Telecopier: (954) 357-7641

                                                       By    /s/ Scott Andron
                                                             Scott Andron
                                                             Assistant County Attorney
                                                             Florida Bar No.112355
                                                             sandron@broward.org
